Citation Nr: 0727217	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-03 504A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied service connection 
for post-traumatic stress disorder.

In September 1999, the veteran claimed service connection for 
shrapnel wounds of the right hip, a right shoulder 
disability, a broken nose, and for injuries to his teeth.  
These claims were denied as not well grounded in a rating 
decision of March 2000, and again in December 2001 after the 
passage of the Veteran's Claims Assistance Act.  The latter 
decision also denied service connection for gynecomastia.  

In letters of September 2002, December 2004, and May 2005, 
the veteran requests readjudication of his service connection 
claims.  The RO responded in an October 2002 letter 
explaining that his claims had already been reconsidered 
under the Veteran's Claims Assistance Act and any further 
consideration requires new and material evidence.  A January 
2005 notice letter from the RO reiterated the need for new 
and material evidence to re-open a claim and explained the 
regulations regarding new and material evidence.  In February 
2005, VA received a note from a DAV (Disabled American 
Veterans) representative indicating the veteran limits his 
claim to PTSD.  

It appears that the veteran continues to claim that service 
connection is warranted for a right hip disability, right 
shoulder disability, nose injury, teeth injury, gynecomastia 
in the May 2005 letter from Senator Tom Cole's office.  The 
RO responded explaining that his appeals had been withdrawn 
by his representative in February 2005 and thus have not been 
readjudicated.  The RO must consider the May 2005 letter as a 
request to re-open the veteran's various claims for service 
connection.  These issues are referred back to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for post-traumatic 
stress disorder due to several in-service stressors.  He 
reports that during his 18 months at Castle Air Force base in 
California he was a member of a team that helped find dead 
bodies in three B-52 crashes, which he vividly recalls today.  
He contends that in March 1972 he was stationed at Anderson 
Air Force base in Guam where he volunteered for Air Rescue 
Special Forces.  He was part of the Secretary's pool where 
anyone who volunteered would serve together without regard to 
unit.  He flew in UH-1s -- which he remembers to be part of 
the 1st and 7th Air Cavalry -- to Ben-Hut or Pla-Cu, with 
army men, taking replacements up and bringing back dead and 
wounded.  The veteran's helicopter crashed in April 1972 at 
about 17 degrees Northwest of East Cambodia.  In late 
September 1972 his helicopter crashed again, at 14 degrees 
North of the point where the borders of Cambodia, Laos and 
Vietnam meet.

He watched a young native woman become dismembered by a mine 
and approached her to save her two unborn twin girls.  He 
also watched a friend, the door gunner on one of his flights, 
get taken by the enemy who beat him then tossed him out over 
the side of a mountain.  He shot the door gunner then killed 
those who beat him.  Further information from the veteran as 
to the name of his friend, the dates and locations of these 
events will assist in VA's efforts to verify these stressors.

Additionally, the veteran contends that he has Prisoner of 
War status and was held captive and tortured approximately 
from July 3, 1972 through October 1972 in either Laos or 
Cambodia.  He was caged in bamboo and placed in a hole in the 
ground.  In early October 1972, he was ordered out and was 
tortured having two sharpened sticks shoved under his 
nipples, then returned to the cage.  One day the cage door 
was unlocked and the area was deserted and he managed to walk 
12 miles to a village outside Ben-Hut.  An aid station there 
flew him to Cam Rahn Bay Moore Medical Center.  Then he was 
flown home to Barksdale, Louisiana - via Japan, Anchorage, 
California, and Texas - and discharged.  

The evidence of record indicates that the veteran had foreign 
service during this time and further development is necessary 
to determine the stressors the veteran suffered from.  The 
veteran's DD-214 indicates 1 year 4 months and 27 days of 
foreign service and receipt of the Vietnam Service Medal but 
no reference to POW status.  The Service medical records show 
that he was seen at the 11th U. S. Air Force Hospital in U-
Tapao, Thailand, in November 1970, December 1970 and October 
1971 but no records from Cam Rahn Bay More Medical Center.  
The veteran's personnel file indicates a foreign assignment 
in U-Tapao Airfield, Thailand on October 30, 1970, however, 
it does not indicate his whereabouts after this date.

Hospitalization and clinical records of treatment at Cam Rahn 
Bay More Medical Center in October 1972 should be retrieved.  
38 C.F.R. § 3.159 (c)(3) states that VA will make efforts to 
obtain service medical records if relevant to the claim.  
Here, the veteran's service medical records are in the claims 
file, but do not include such October 1972 hospital records.  
Treatment following the torture suffered during his 
confinement is material to the veteran's claim.  An attempt 
to retrieve such records should be made.

The veteran's personnel file is incomplete only indicated the 
veteran's assignments for the first two years of his four 
years in service.  A May 2001 request indicates that only 
certain pages of the file were sought from the veteran's 
personnel file.  The claims file does not show that any 
further attempts were made to obtain records from the 
veteran's personnel file beyond the May 2001 request.  All 
pages of the veteran's personnel file must be obtained, 
including an updated Air Force Form 7 indicating the 
veteran's duties, locations and dates post October 1970.  38 
U.S.C. § 5103A(b)(3) requires that VA make attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  If 
the records are unavailable, VA must notify the veteran of 
the identity of the records, the efforts VA made to obtain 
the records, a description of any further action VA will take 
on the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 
3.159(e)(i)-(iv) (2006).  An attempt to retrieve all of these 
documents must be made.

An attempt at verification of the veteran's stressors through 
the U.S. Army and Joint Services Records Research Center is 
also needed before the claim can be adjudicated.  
Verification of the B-52 crashes at Castle Air Force base and 
the Secretary's pool selection method in effect at Anderson 
Air Force base from March to October 1972 and the incidents 
resulting therefrom, will aid in the determination of the 
veteran's post-traumatic stress disorder's etiology.  Any 
additional detailed stressors received from the veteran 
should also be verified.

Additionally, in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A.  To properly adjudicate the veteran's 
claim, an examination to assess his mental health is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.	Request information from the veteran to 
verify stressors and prisoner of war 
status in accordance with M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section G.

2.	In accordance with M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section G; 
determine if the veteran is a POW and 
was held captive from July 1973 to 
October 1973; and associate such 
information with the claims file. 

3.	Obtain the veteran's October 1972 
clinical treatment records from the 
(Moore or More?) Medical Center in Cam 
Rahn Bay, Vietnam.  If such records are 
not located, an explanation of the 
efforts made to retrieve them should be 
added to the claims file. 

4.	Obtain complete copies of the veteran's 
official military personnel file, and 
specifically request an updated Air 
Force Form 7 containing assignments post 
October 1970.  All material produced by 
the requested search should be 
incorporated into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims file.

5.	Contact U. S. Army and Joint Services 
Records Research Center (JSRRC) and 
attempt to independently verify any of 
the veteran's stressors with enough 
detail to be researchable.  Refer to any 
Army records relevant to Air Rescue 
Special Forces from March to October 
1972.

6.	Following the above, prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

7.	Then schedule the veteran for a VA 
psychiatric examination.  The examiner 
is to identify all relevant diagnoses.  
If PTSD is diagnosed the examiner 
should identify all related stressors.  
If in-service and post-service 
stressors are identified determine if 
the veteran's PTSD is at least as 
likely as not due to in-service 
stressors.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

8.	Then the RO should readjudicate the 
issue on appeal and consider all 
evidence received since issuance of the 
most recent statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

